Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-5-2006

Iskandar v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3514




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Iskandar v. Atty Gen USA" (2006). 2006 Decisions. Paper 1150.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1150


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     ___________

                                     No. 05-3514
                                     ___________

                           BENNY KURNIA ISKANDAR,

                                                Petitioner

                                           v.

                ATTORNEY GENERAL OF THE UNITED STATES,

                                            Respondent
                                     ___________

                         On Petition for Review of an Order
                        of the Board of Immigration Appeals
                                  No. A95-473-977
                    Immigration Judge: Honorable Miriam K. Mills

                                     ___________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   April 27, 2006


            Before: SCIRICA, Chief Judge, and NYGAARD, Circuit Judge,
                          and ALARCON,* Circuit Judge.


                                  (Filed May 5, 2006)




      *Honorable Arthur L. Alarcon, Senior Circuit Judge for the Ninth Circuit Court of
Appeals, sitting by designation.
                                       ___________

                                OPINION OF THE COURT
                                     ___________


NYGAARD, Circuit Judge.

              Petitioner, Benny Kurnia Iskandar, petitions for review of the decision of

the Board of Immigration Appeals which denied his application for asylum because it was

untimely. Petitioner filed his asylum application more than three years after he arrived in

the United States. Pursuant to 8 U.S.C. § 1158(a)(2)(B), an alien must file his application

for asylum within one year of his arrival in the United States. Only upon a showing of

changed circumstances which materially affect the alien’s eligibility for asylum or of

extraordinary circumstances explaining the delay will this limitations period be extended.

See 8 U.S.C. § 1158(a)(2)(D). Because Petitioner filed his application more than three

years after his arrival in this country, and there existed no reason for extending the one

year limitations period, the Immigration Judge denied his application as untimely. The

Board adopted and affirmed this decision.

              This Court lacks jurisdiction to review the Board’s denial of Petitioner’s

asylum application as untimely. See 8 U.S.C. § 1158(a)(3); Tarrawally v. Ashcroft, 338

F.3d 180, 185 (3d Cir. 2003). We will therefore dismiss the petition for review.




                                              2